DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a system and method of halting ventilation classified in CPC A61B2018/00577.
II. Claims 23-38, drawn to a system and method of inducing hyperventilation, classified in CPC A61M16/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions vary by influencing a patient’s breathing. Invention I halts ventilation to perform ablation while invention II induces hyperventilation, which are different modes of operation and cause opposite breathing effects in a patient. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A61B2018/00577 along with a unique text search. Group II would not be searched as above, and instead require a search in at least CPC A61M16/00, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Carl Evans on 4/13/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: 
On page 6, line 20, “mbodiments” should read --embodiments--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 10-12, 15-16, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinelnikov (U.S. PGPub. No. 20160374710) in view of Gelman (W.O. 2017132768) in further view of Askew (U.S. PGPub. No. 20090192505).
Regarding claim 1, Sinelnikov teaches:
A method for invasive cardiac treatment, comprising: inserting a catheter via a transvascular route into a beating heart of a patient… (Para. 0312)
moving the catheter between a plurality of locations of myocardial tissue of the heart… (Para. 0213-0214)
and ablating the tissue of the heart at the plurality of locations… (Para. 0214) 
Sinelnikov teaches ablating tissue at a plurality of locations, but does not explicitly disclose halting ventilation of a patient. In related cardiac ablation art, Gelman teaches after inserting the catheter, temporarily halting ventilation of the patient (Page 23, lines 1-4; ablation occurs after inserting the catheter) …and ablating the myocardial tissue of the heart (Page 1, lines 14-17) …while breathing is halted (Page 23, lines 1-4; patient holds their breath). Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing to date to have modified Sinelnikov based on the teachings of Gelman to have incorporated moving the catheter and ablating the tissue of the heart at a plurality of locations while the ventilation is halted in order to minimize motion of target tissue and maintain desired contact force of the catheter (Gelman, Page 1, line 21-24).
The Sinelnikov/Gelman combination does not explicitly disclose anesthetically paralyzing or intubating a patient for ventilation. In related ablative art, Askew teaches a patient who is under anesthesia and intubated for ventilation (Para. 0310).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Sinelnikov/Gelman combination based on the teachings of Askew to have the patient anesthetically paralyzed and intubated for ventilation in order to further reduce patient movement during treatment while still providing air for the patient to breathe. 
Regarding claims 4 and 15, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described below)
wherein the catheter is selected from one of a balloon, a basket, a lasso, a focal, and a multi-spline catheter. (Sinelnikov, Para. 0149)
Regarding claims 5 and 16, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described below)
wherein the catheter comprises an electrode, (Sinelnikov, Para. 0155)
and wherein ablating the myocardial tissue comprises ablating the tissue with radio-frequency energy, injected into the tissue via the electrode, (Sinelnikov, Para. 0292)
configured to cause cell necrosis. (Sinelnikov, Para. 0141)
Regarding claims 7 and 18, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described below)
wherein the catheter comprises a magnetic position sensor, (Sinelnikov, Para. 0289) 
and wherein inserting the catheter comprises tracking a position of the catheter within the beating heart using the magnetic position sensor. (Sinelnikov, Para. 0289)
Regarding claims 10 and 21, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described below)
wherein ablating the myocardial tissue of the heart at a given location of the plurality of locations comprises ablating the tissue at the given location for up to 4 seconds. (Sinelnikov, Para. 0142)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ablate the tissue at the given location for up to 4 seconds., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 11 and 22, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described below)
wherein ablating the myocardial tissue of the heart at the plurality of locations comprises ablating the tissue at the plurality of locations for up to 4 minutes. (Sinelnikov, Para. 0142)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ablate the tissue at the plurality of locations for up to 4 minutes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 12, Sinelnikov teaches:
Apparatus for invasive cardiac treatment, comprising: … a catheter, which is configured to be inserted via a transvascular route into a beating heart of the patient (Para. 0312)
and to be moved between a plurality of locations of myocardial tissue of the heart… (Para. 0213-0214)
and a power source, which is configured to ablate myocardial tissue of the heart at the plurality of locations… (Para. 0159, 0214) 
Sinelnikov teaches ablating tissue at a plurality of locations, but does not explicitly disclose halting ventilation of a patient. In related cardiac ablation art, Gelman teaches after inserting the catheter, temporarily halting ventilation of the patient (Page 23, lines 1-4; ablation occurs after inserting the catheter) …and ablating the myocardial tissue of the heart (Page 1, lines 14-17) …while breathing is halted (Page 23, lines 1-4; patient holds their breath). Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing to date to have modified Sinelnikov based on the teachings of Gelman to have incorporated moving the catheter and ablating the tissue of the heart at a plurality of locations while the ventilation is halted in order to minimize motion of target tissue and maintain desired contact force of the catheter (Gelman, Page 1, line 21-24).
The Sinelnikov/Gelman combination does not explicitly disclose anesthetically paralyzing or intubating a patient for ventilation. In related ablative art, Askew teaches a ventilator, which is configured to supply ventilation to a patient who is anesthetically paralyzed and intubated (Para. 0219, 0310).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Sinelnikov/Gelman combination based on the teachings of Askew to incorporate a ventilator and a patient anesthetically paralyzed and intubated in order to further reduce patient movement during treatment while still providing air for the patient to breathe. 

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sinelnikov/Gelman/Askew combination in further view of Zhang (U.S. PGPub. No. 20120016251).
Regarding claims 2 and 13, The Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The method according to claim 12, (described above)
and comprising measuring an oxygen level…of the patient, (Sinelnikov, Para. 0346)
The Sinelnikov/Gelman/Askew combination does not explicitly disclose measuring the carbon dioxide level of the patient of ensuring that the oxygen and carbon dioxide levels are within acceptable limits when ablating tissue. 
In related patient monitoring art, Zhang teaches:
and comprising measuring…a carbon dioxide level of the patient, (Para. 0024)
and ensuring that the oxygen level and the carbon dioxide level are within acceptable limits when ablating tissue while the ventilation is halted. (Para. 0022, 0024, 0043; controls ablation in response to processing signals, such as O2 and CO2, within parameter thresholds and ranges)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sinelnikov/Gelman/Askew combination based on the teachings of Zhang to incorporate ensuring oxygen and carbon dioxide levels are within acceptable limits in order to control treatment in response to respiration pattern analysis (Zhang, Para. 0022).

Claims 3, 9, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sinelnikov/Gelman/Askew/Zhang combination in further view of Doyle (U.S. PGPub. No. 20110295094).
Regarding claims 3 and 14, the Sinelnikov/Gelman/Askew/Zhang combination teaches:
The method according to claim 2, (described above)
The method according to claim 13, (described above)
Zhang teaches controlling ablation in response to O2 and CO2 levels, however the Sinelnikov/Gelman/Askew/Zhang combination does not explicitly disclose controlling ventilation based on the oxygen and carbon dioxide levels. In related respiration-controlled art, Doyle teaches altering the ventilator in response to signal from the monitor, including oxygen saturation (Para. 0042, 0057). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sinelnikov/Gelman/Askew/Zhang combination based on the teachings of Doyle to incorporate halting ablation and resuming ventilation of the patient when the oxygen and carbon dioxide levels are not within the acceptable limits in order to optimize the procedure and maintain the appropriate oxygen levels within threshold limits (Doyle, Para. 0058). 
Regarding claims 9 and 20, the Sinelnikov/Gelman/Askew/Zhang combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described above)
Zhang teaches controlling ablation in response to O2 and CO2 levels, however the Sinelnikov/Gelman/Askew/Zhang combination does not explicitly disclose increasing the oxygen level via ventilation prior to halting the ventilation. In related respiration-controlled art, Doyle teaches altering the ventilator in response to signal from the monitor, including oxygen saturation (Para. 0042, 0057). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sinelnikov/Gelman/Askew/Zhang combination based on the teachings of Doyle to incorporate increasing the oxygen level using ventilation prior to halting ventilation in order to optimize the procedure and maintain the appropriate oxygen levels within threshold limits (Doyle, Para. 0058). 

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sinelnikov/Gelman/Askew combination in further view of Engelman (U.S. PGPub. No. 20140018788). 
Regarding claims 6 and 17, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described below)
wherein the catheter comprises an electrode, (Sinelnikov, Para. 0155)
and wherein ablating the myocardial tissue comprises ablating the tissue with radio-frequency energy, injected into the tissue via the electrode, (Sinelnikov, Para. 0292) 
configured to cause irreversible [damage] so as to cause cell apoptosis. (Sinelnikov, Para. 0141)
The Sinelnikov/Gelman/Askew combination does not explicitly disclose irreversible electroporation. In related cell necrosis art, Engelman teaches ablating involving irreversible electroporation of target tissue cells (Para. 0124, 0134). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Sinelnikov/Gelman/Askew combination based on the teachings of Engelman to incorporate irreversible electroporation in order to provide the same effect of cell death while ablating. 

Claims 8and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Sinelnikov/Gelman/Askew combination in further view of Ryu (U.S. PGPub. No. 20100268059). 
Regarding claims 8 and 19, the Sinelnikov/Gelman/Askew combination teaches:
The method according to claim 1, (described above)
The apparatus according to claim 12, (described above)
wherein the catheter comprises an electrode, (Sinelnikov, Para. 0155)
and wherein inserting the catheter comprises tracking a position of the catheter within the beating heart in response to at least one of currents traversing the electrode and impedances measured between the electrode (Sinelnikov, Para. 0153)
The Sinelnikov/Gelman/Askew combination teaches measuring impedance, but does not explicitly disclose using conducting patches positioned on the patient. In related heart treatment art, Ryu teaches using conducting patches positioned on the patient (Para. 0180). Ryu further teaches a combination of impedance measurements between patches to measure respiratory motion (Para. 0111). Therefore, it would have ben obvious to one of ordinary skill in the art before the effective filing date to have modified the Sinelnikov/Gelman/Askew combination based on the teachings of Ryu to incorporate measuring impedances between the electrode and conducting patches in order to monitor respiration by thoracic impedance or synchronization with a ventilator to correct for respiratory artifact (Ryu, Para. 0177).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794